Citation Nr: 1014819	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  03-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement, currently evaluated as 
20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain with degenerative disc disease, 
prior to June 13, 2006.

3.  Entitlement to an initial evaluation in excess of 20 
percent for low back pain with degenerative disc disease, 
from June 13, 2006.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right-sided herniated disc, with degenerative 
disc disease at C5-6.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinea cruris, prior to March 1, 2009.

6.  Entitlement to an initial compensable evaluation for 
tinea cruris, from March 1, 2009.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

8.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux and diverticulosis, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an initial compensable evaluation for 
bilateral athlete's foot.

10.  Entitlement to an initial compensable evaluation for 
missing right big toenail.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1978, October 1982 to March 1988, and from August 1996 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated November 2002, the RO, in pertinent 
part, granted service connection for low back pain with 
degenerative disc disease, and assigned a 10 percent 
evaluation; granted service connection for left shoulder 
impingement, and assigned a 10 percent evaluation; granted 
service connection for tinea cruris, and assigned a 10 
percent evaluation; granted service connection for athlete's 
foot, and assigned a noncompensable evaluation; granted 
service connection for hypertension, and assigned a 10 
percent evaluation; granted service connection for missing 
right big toenail, and assigned a noncompensable evaluation; 
and granted service connection for right-sided herniated disc 
with degenerative disc disease at C5-6, and assigned a 
noncompensable evaluation.  The Veteran disagreed with the 
assigned ratings.  

A March 2004 rating decision increased the evaluation 
assigned for the Veteran's left shoulder disability to 20 
percent, and the rating assigned for his cervical spine 
disability to 10 percent.  

By decision dated June 2004, the Board denied the Veteran's 
claims for increased ratings for the service-connected 
disabilities.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims which, by 
Order dated November 2004, granted a Joint Motion for an 
Order Partially Vacating the Board Decision and Incorporating 
the Terms of this Joint Motion.  In an April 2005 decision, 
the Board remanded the Veteran's claim for additional 
development of the record.  

The Board notes that a number of additional issues are no 
longer before it.  In its June 2004 determination, the Board 
found that new and material evidence had been submitted, and 
reopened the Veteran's claim for service connection for a 
psychiatric disability.  The claim for service connection on 
the merits was remanded for additional development.  By 
rating action dated May 2007, the RO granted service 
connection for post-traumatic stress disorder and migraine 
headaches.  The combined schedular evaluation for the 
Veteran's service-connected disabilities is 100 percent, 
effective February 2002.  Thus, the issue of entitlement to a 
total rating, which was before the Board in June 2004, and 
was determined to be inextricably intertwined with the claim 
for service connection for a psychiatric disability, is also 
moot.

In a February 2009 rating decision, the RO reduced the 
evaluation in effect for tinea cruris to noncompensable, 
effective March 1, 2009.  In addition, the RO assigned a 20 
percent rating for the Veteran's service-connected low back 
disability, effective June 13, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that higher ratings are warranted for 
each disability at issue.  In various letters, the Veteran's 
representative argues that the Veteran has been treated for 
his disabilities at the Richard L. Roudebush Department of 
Veterans Affairs (VA) Medical Center (VAMC).  While it is 
acknowledged that records from this facility prior to October 
2008 have been associated with the claims folder, it is 
alleged that the VA outpatient treatment records from that 
date have not been obtained.  Accordingly, the Veteran's 
representative requests the claim be remanded in order to 
procure the most current treatment records.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the Veteran's 
treatment records from the Roudebush VAMC 
since October 2008.

2.  Based on the evidence received, the 
RO should undertake any necessary 
development.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



